— In a matrimonial action, in which the parties were divorced by judgment dated July 26, 1990, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Miller, J.H.O.), entered December 17, 1990, as upon granting the plaintiff’s motion denominated as one to reargue and resettle, adhered to its prior determination.
*858Ordered that the appeal is dismissed without costs or disbursements.
Since the claims raised by the wife are based on her trial testimony and she has failed to order and settle the transcript of the trial, and since the exception set forth in CPLR 5525 (b) is not applicable, the appeal must be dismissed (see, Matter of Baiko v Baiko, 141 AD2d 635). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.